

114 S3315 IS: Second Division Memorial Modification Act
U.S. Senate
2016-09-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS2d SessionS. 3315IN THE SENATE OF THE UNITED STATESSeptember 13, 2016Ms. Murkowski introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo authorize the modification or augmentation of the Second Division Memorial, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Second Division Memorial Modification Act. 2.Modification or augmentation of the Second Division Memorial (a)AuthorizationTo honor the members of the Second Infantry Division killed in the Cold War in Korea, the War in Iraq, and the War in Afghanistan, the Second Indianhead Division Association, Inc., Scholarship and Memorials Foundation, an organization described in section 501(c)(3) of the Internal Revenue Code of 1986 and exempt from taxation under section 501(a) of that Code, may place 3 benches at the Second Division Memorial located in President's Park, between 17th Street Northwest and Constitution Avenue in Washington, DC.
 (b)Application of Commemorative Works ActChapter 89 of title 40, United States Code (commonly known as the Commemorative Works Act), shall apply to the design and placement of the benches authorized under subsection (a). (c)FundingFederal funds may not be used for modifications or augmentations of the Second Division Memorial authorized under subsection (a).